Citation Nr: 1113001	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for lumbar degenerative disc disease and lumbar spine osteoarthritis (claimed as a low back disorder).

3.  Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In April 2009, the Veteran underwent appropriate VA examinations in connection with the issues of entitlement to service connection for eye and back disorders.  The Veteran was diagnosed with moderate nonproliferative diabetic retinopathy with clinically significant macular edema bilaterally, cataract bilaterally, and refractive error.  He was also diagnosed with mild lumbar degenerative disc disease and mild lumbar spine osteoarthritis.   

Turning to the Veteran's issue of entitlement to service connection for depressive disorder, review of the evidentiary record reveals that the Veteran underwent an in-service psychiatric consultation in April 1971.  He reported questions about his racial identity and the betterment of all people of his race.  The examiner noted that the Veteran was intense, serious, and sincere, and there was no evidence of psychosis, thought disorder, or disabling neurosis.  The Veteran was not diagnosed with a psychiatric disorder and was deemed psychiatrically fit for duty.  Since discharge from service, he underwent a July 2009 VA mental examination, and again no diagnosis was rendered.  However, the Veteran underwent a VA outpatient mental health consultation in May 2010 and was diagnosed with depressive disorder.  

Because VA undertook to provide examinations and medical opinions for the claims on appeal, the Board must ensure that such examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  In this case, there is no evidence of record that the April 2009 VA examiners reviewed the Veteran's claims file or discussed whether the Veteran's current eye and back disorders are etiologically related to his military service.  In addition, the Veteran has not been afforded a VA examination since he was diagnosed with depressive disorder.  Therefore, additional VA examinations and medical opinions for the claims on appeal are necessary.  

Furthermore, in a December 2010 report of general information, via a VA Form 21-0820, the Veteran reported that his only source of income is Supplemental Security Income (SSI), which the Board notes as from the Social Security Administration (SSA).  

SSI benefits can be awarded based on the presence of a disability.  See 20 C.F.R. § 416.202 (2010) (explaining the bases of eligibility as age 65 or older; blindness; or disability).  The receipt of SSI benefits carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2010).  When VA is put on notice that the Veteran receives benefits from the SSA which are based on the determination of disability, those records are potentially relevant and must be obtained before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.") (emphasis added); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, VA has not attempted to obtain any records in SSA's possession concerning the Veteran's receipt of SSI benefits.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim(s) based on disability, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding VA outpatient treatment records from any VA facility, to include the VA Medical Center in East Orange, New Jersey, from September 2010 to present, and associate those records with the claims file.  If any requested records are not available, that fact should be documented in the claims file.

2.  The RO should request from the Social Security Administration a copy of its determination on the Veteran's claim(s) for Supplemental Security Income disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, that fact should be documented in the claims file.

3.  Next, schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his current eye disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The examiner should identify all current eye disorders.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current eye disorders, other than refractive error, had their origins in service or are in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

4.  Next, schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his current low back disorders, to include lumbar degenerative disc disease and lumbar spine osteoarthritis.  The claims file must be furnished to the examiner for review, and the examination report should refect that such review has been accomplished.  All appropriate testing should be conducted.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current low back disorders had their origins in service or are in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

5.  Next, schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his depressive disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The examiner should identify the current psychiatric diagnosis or diagnoses.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current psychiatric disorder(s) had its origins in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


